


110 HR 6747 IH: Motorcoach Enhanced Safety Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6747
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means, and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the safety of motorcoaches, to allow a credit
		  against income tax for the cost of motorcoaches complying with Federal safety
		  requirements, for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Motorcoach Enhanced Safety Act
			 of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Motorcoach safety
					Sec. 101. Definitions.
					Sec. 102. Regulations for improved occupant protection and
				motorcoach crash avoidance.
					Sec. 103. Study and report on improved bus crashworthiness and
				crash avoidance.
					Sec. 104. Improved oversight of providers of motorcoach
				services and of other motor carriers of passengers.
					Sec. 105. Motorcoach driver training.
					Sec. 106. Improved commercial driver's license
				testing.
					Sec. 107. Improved physical fitness oversight and commercial
				driver medical certificates.
					Sec. 108. Safety enforcement technology to reduce driver
				fatigue.
					Sec. 109. Commercial motor vehicle safety inspection
				programs.
					Sec. 110. Regulations.
					Title II—Credit for cost of motorcoaches complying with federal
				safety requirements
					Sec. 201. Credit for cost of motorcoaches complying with
				federal safety requirements.
					Title III—Other provisions
					Sec. 301. Department of Transportation grants.
					Sec. 302. Small business administration loans and loan
				guarantees.
				
			IMotorcoach
			 safety
			101.DefinitionsIn this title:
				(1)Advanced
			 glazingThe term advanced glazing means glazing
			 installed in a portal on the side or the roof of a motorcoach that is designed
			 to be highly resistant to partial or complete occupant ejection in all types of
			 motor vehicle crashes.
				(2)BusThe
			 term bus has the meaning given such term in section 571.3(b) of
			 title 49, Code of Federal Regulations (as in effect on the day before the date
			 of the enactment of this Act).
				(3)Commercial motor
			 vehicleThe term commercial motor vehicle has the
			 meaning given such term in section 31132(1) of title 49, United States
			 Code.
				(4)ManufacturerThe
			 term manufacturer has the meaning given such term in section
			 30102(a) of title 49, United States Code.
				(5)Motor
			 carrierThe term motor carrier has the meaning given
			 such term in section 13102(14) of title 49, United States Code.
				(6)MotorcoachThe
			 term motorcoach has the meaning given the term over-the-road
			 bus in section 3038(a)(3) of the Transportation Equity Act for the 21st
			 Century (Public Law 105–178; 49 U.S.C. 5310 note), but does not include the
			 following:
					(A)Buses used in
			 public transportation provided by a State or local government.
					(B)School buses,
			 including multifunction school activity buses.
					(7)Motorcoach
			 manufacturerThe term motorcoach manufacturer means
			 a manufacturer that manufactures, assembles, or imports motor­coaches for
			 resale in the United States.
				(8)Motorcoach
			 servicesThe term motorcoach services means
			 passenger transportation by motorcoach for compensation.
				(9)Multifunction
			 school activity busesThe term multifunction school
			 activity buses has the meaning given such term in section 571.3(b) of
			 title 49, Code of Federal Regulations (as in effect on the day before the date
			 of the enactment of this Act).
				(10)PortalThe
			 term portal means any opening on the front, sides, rear, or roof
			 of a motorcoach that could, in the event of a crash involving the motorcoach,
			 permit the partial or complete ejection of any occupant from the motorcoach,
			 including a young child.
				(11)Provider of
			 motorcoach servicesThe term provider of motorcoach
			 services means a motor carrier that provides passenger transportation
			 services with a motorcoach for compensation, including per-trip compensation
			 and contracted or chartered compensation.
				(12)Public
			 transportationThe term public transportation has
			 the meaning given such term in section 5302(a)(10) of title 49, United States
			 Code.
				(13)Safety
			 beltThe term safety belt has the meaning given such
			 term in section 153(i)(4)(B) of title 23, United States Code.
				(14)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				102.Regulations for
			 improved occupant protection and motorcoach crash avoidance
				(a)Regulations
			 required 1 year after the date of the enactment of this ActNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations as follows:
					(1)Safety
			 beltsThe Secretary shall require safety belts be installed in
			 motorcoaches at each designated seating position.
					(2)Anti-ejection
			 safety countermeasuresThe Secretary shall require motorcoaches
			 have advanced glazing installed in each motorcoach portal to prevent partial or
			 complete ejection of passengers of motorcoaches, including such passengers that
			 are children.
					(3)Firefighting
			 equipmentThe Secretary shall require installation in
			 motorcoaches of improved firefighting equipment for the purpose of effectively
			 suppressing fires in motorcoaches to prevent passenger deaths and
			 injuries.
					(b)Regulations
			 required 2 years after the date of the enactment of this ActNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations as follows:
					(1)Compartmentalization
			 safety countermeasuresThe Secretary shall require enhanced
			 compartmentalization safety countermeasures for motorcoaches, including
			 enhanced seating designs, to reduce substantially the risk of passengers being
			 thrown from their seats and colliding with other passengers, interior surfaces,
			 or components in the event of a crash involving a motorcoach.
					(2)Interior impact
			 protectionThe Secretary shall establish enhanced occupant impact
			 protection standards for motorcoach interiors to reduce substantially serious
			 injuries for all passengers of motorcoaches.
					(3)Reduced rollover
			 crashesThe Secretary shall require motorcoaches be equipped with
			 stability enhancing technologies, such as electronic stability control, roll
			 stability control, and torque vectoring, to reduce substantially the number and
			 frequency of rollover crashes among motorcoaches.
					(4)Roof strength
			 and crush resistanceThe Secretary shall establish improved roof
			 standards for motorcoaches that substantially improve the resistance of
			 motorcoach roofs to deformation and intrusion to prevent serious occupant
			 injury in rollover crashes involving motorcoaches.
					(5)Enhanced
			 conspicuityThe Secretary shall require enhanced conspicuity of
			 motorcoaches to enable other motor vehicle operators, cyclists, and pedestrians
			 to better detect motorcoaches in order to reduce the risk of collisions
			 involving motorcoaches.
					(6)Smoke
			 suppressionThe Secretary shall amend Federal motor vehicle
			 safety standard number 302 (49 C.F.R. 571.302; relating to flammability of
			 interior materials) to require realistic tests to improve the resistance of
			 motorcoach interiors and components to burning, prevent inhalation by
			 passengers of toxic smoke and vapors, and permit sufficient time for the safe
			 evacuation of passengers from the motorcoach.
					(7)Resistance to
			 fuel system firesThe Secretary shall amend Federal motor vehicle
			 safety standard number 301 (49 C.F.R. 571.301; relating to fuel system
			 integrity) to require that motor­coaches have improved fuel systems in order to
			 suppress fuel-fed fires and substantially reduce occupant deaths and injuries
			 from fuel fires.
					(8)Passenger
			 evacuationThe Secretary shall require motorcoaches be equipped
			 with the following:
						(A)Improved
			 emergency evacuation designsImproved emergency exit window,
			 door, and roof hatch designs to expedite access and use by passengers of
			 motorcoaches to ensure rapid evacuation from a motorcoach under all emergency
			 circumstances, including crashes and fires.
						(B)Emergency
			 interior lightingEmergency interior lighting systems, including
			 luminescent or retroreflectorized delineation of evacuation paths and exits,
			 that are triggered by a crash or other emergency incidents to accomplish more
			 rapid and effective evacuation of passengers.
						(c)Regulations
			 required 3 years after the date of the enactment of this ActNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations as follows:
					(1)Adaptive cruise
			 controlRequire motorcoaches be equipped with adaptive cruise
			 control for maintaining safe trailing distances when underway and a collision
			 warning system that provides sufficient advance notice to the operator of a
			 motorcoach of any imminent impact.
					(2)Automatic fire
			 suppressionRequire motorcoaches be equipped with highly
			 effective fire suppression systems that automatically respond to and suppress
			 all fires in such motorcoaches.
					(d)Application of
			 regulations
					(1)Prospective
			 applicationExcept as provided in paragraph (2), a regulation
			 prescribed in accordance with subsection (a), (b), or (c) shall apply to all
			 motorcoaches that are manufactured on or after the effective date of such
			 regulation.
					(2)Retrofit safety
			 requirements for existing motorcoaches
						(A)In
			 general(i)Except as provided in
			 subparagraph (B), a regulation prescribed in accordance with subsection (a)(1)
			 shall apply to all motorcoaches used for motorcoach services on or after the
			 effective date of such regulation.
							(ii)Except as provided in subparagraph
			 (B), a regulation prescribed in accordance with subsection (a)(3) shall apply
			 to all motor­coaches used for motorcoach services on or after the effective
			 date of such regulation.
							(iii)Except as provided in
			 subparagraph (B), a regulation prescribed in accordance with subsection (b)(5)
			 shall apply to all motor­coaches used for motorcoach services on or after the
			 effective date of such regulation.
							(B)ExceptionIn
			 the case of a motorcoach that was used for motorcoach services before the
			 effective date of a regulation described in subparagraph (A), such regulation
			 shall not apply to such motorcoach until—
							(i)2
			 years after the effective date of such regulation; or
							(ii)if
			 the Secretary determines that the application date described in clause (i)
			 would cause undue hardship, 5 years after the effective date of such
			 regulation.
							103.Study and
			 report on improved bus crashworthiness and crash avoidance
				(a)StudyNot
			 later than September 30, 2008, the Secretary shall complete a study of the
			 following, with respect to buses that are more than 10,000 pounds gross vehicle
			 weigh rating (GVWR):
					(1)Bus safety design
			 improvements and countermeasures for improving bus crashworthiness to achieve
			 substantial improvements in occupant protection in all types of crashes,
			 including the following:
						(A)Active and passive
			 restraint systems.
						(B)Enhanced passenger
			 com­part­men­tal­i­za­tion.
						(C)Upper and lower
			 interior occupant impact protection.
						(D)Improved
			 resistance to roof failures leading to deformation and intrusion that result in
			 occupant injury.
						(E)Improved
			 resistance to occupant partial and complete ejection.
						(F)Improved crash
			 compatibility with other types and weights of motor vehicles in order to reduce
			 both the number and severity of crashes and the number and severity of occupant
			 injuries both in buses and in the other vehicles.
						(2)Crash avoidance
			 improvements to reduce the number and severity of bus crashes, including the
			 following:
						(A)Collision warning
			 systems.
						(B)Improved braking
			 capabilities.
						(C)Enhanced bus
			 conspicuity.
						(D)Increased
			 resistance to loss-of-control crashes.
						(E)Improved
			 resistance to rollover crashes.
						(3)Bus fire
			 protection and passenger evacuation improvements, including the
			 following:
						(A)Effective
			 emergency exit design.
						(B)Effective
			 emergency evacuation of passengers.
						(C)Effective manual
			 and automated fire suppression systems.
						(D)Increased vehicle
			 resistance to fire propagation, including both exterior and interior resistance
			 to burning.
						(E)Suppression of
			 toxic smoke and vapors in bus fires.
						(F)Resistance to bus
			 fuel system fires.
						(G)Training of bus
			 operators in the use of firefighting equipment and the safe evacuation of
			 passengers.
						(4)Such other
			 occupant protection safety countermeasures as the Secretary considers
			 appropriate.
					(b)ReportNot
			 later than September 30, 2008, the Secretary shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives a report setting forth the
			 findings of the Secretary with respect to the study required by subsection (a)
			 and recommendations for legislative and regulatory changes.
				104.Improved
			 oversight of providers of motorcoach services and of other motor carriers of
			 passengers
				(a)In
			 generalSection 31144 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
					
						(h)Periodic safety
				reviews of providers of motorcoach services
							(1)Safety
				reviewNot later than 3 years after the date of the enactment of
				this subsection, the Secretary shall require, by regulation, each provider of
				motorcoach services registered with the Federal Motor Carrier Safety
				Administration on or after the date of the enactment of this subsection to
				undergo a periodic safety review.
							(2)Elements of
				reviewIn the regulations prescribed pursuant to paragraph (1),
				the Secretary shall establish the elements of the periodic safety review,
				including basic safety management controls.
							(3)Safety fitness
				ratingsAs part of the safety review required by this subsection,
				the Secretary shall assign a safety fitness rating to each provider of
				motorcoach services and shall reassess such rating not less frequently than
				every 3 years.
							(4)Motorcoach
				services definedIn this subsection, the term provider of
				motorcoach services has the meaning provided such term in section 101 of
				the Motorcoach Enhanced Safety Act of
				2008.
							
				(b)Revision of
			 safety audit systemNot later than September 30, 2008, the
			 Secretary shall revise the safety fitness audit system of the Department of
			 Transportation established pursuant to section 31144 of title 49, United States
			 Code, to conform with safety recommendation H–99–6 of the National
			 Transportation Safety Board issued February 26, 1999.
				105.Motorcoach
			 driver training
				(a)Establishment of
			 training curriculum
					(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall establish, by regulation, a training curriculum
			 for drivers of motorcoaches to be adopted by public and private schools and
			 motor carriers that provide training for drivers of motorcoaches.
					(2)Curriculum
			 requirementsThe training curriculum required by paragraph (1)
			 shall include the following:
						(A)Classroom and
			 behind-the-wheel instruction that is adequate for all new drivers of
			 motorcoaches to operate safely motorcoaches and respond effectively to
			 emergency situations.
						(B)Instruction in
			 advanced knowledge and skills that are necessary to operate motor­coaches
			 safely, including the knowledge and skills necessary—
							(i)to
			 suppress motorcoach fires; and
							(ii)to
			 evacuate passengers from mo­tor­coaches safely.
							(b)Training
			 required
					(1)In
			 generalThe Secretary shall require each motorcoach driver
			 seeking a commercial driver’s license (CDL) passenger endorsement to undergo a
			 training program that includes the training curriculum established pursuant to
			 subsection (a) before taking a test for a commercial driver’s license passenger
			 endorsement.
					(2)Certificate of
			 completion requiredThe Secretary shall require that each driver
			 seeking to take the test for the commercial driver’s license passenger
			 endorsement shall present a certificate to a State licensing authority
			 certifying that the driver has—
						(A)successfully
			 completed a motorcoach driver training course that includes the curriculum
			 established in accordance with subsection (a); and
						(B)received a passing
			 grade for an examination at the culmination of such training course.
						(c)Report on
			 feasibility of establishing a system of certification of training
			 programsNot later than September 30, 2008, the Secretary shall
			 submit to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives a report on the feasibility of establishing a system of
			 certification of public and private schools and of motor carriers that provide
			 motorcoach driver training in accordance with the curriculum established by the
			 Secretary pursuant to subsection (a).
				106.Improved
			 commercial driver's license testing
				(a)Increased
			 stringency of examination for commercial driver's license passenger-carrying
			 endorsement
					(1)In
			 generalThe Secretary shall prescribe standards that improve the
			 quality and stringency of the examination for the commercial driver’s license
			 passenger-carrying endorsement. Such standards shall require—
						(A)a more stringent
			 knowledge test than the test in effect on the day before the date of the
			 enactment of this Act; and
						(B)a more stringent
			 examination of the driving skills necessary to operate safely a commercial
			 motor vehicle with passengers than the examination of such skills in effect on
			 the day before the date of the enactment of this Act.
						(2)CooperationIn
			 prescribing the standards required by paragraph (1), the Secretary shall
			 cooperate with the American Association of Motor Vehicle Administrators.
					(b)Modification of
			 requirements for commercial driver's license passenger-carrying
			 endorsementThe Secretary shall establish by regulation a
			 requirement that a driver shall have a commercial driver's license
			 passenger-carrying endorsement in order to operate a commercial motor vehicle
			 and transport not less than 9 and not more than 15 passengers (including a
			 driver) in interstate commerce for compensation.
				107.Improved
			 physical fitness oversight and commercial driver medical certificates
				(a)Require passage
			 of rigorous examination To be listed in National Registry of Medical
			 ExaminersSection 31149(c)(1)(D) of title 49, United States Code,
			 is amended to read as follows:
					
						(D)develop, as
				appropriate, specific courses and materials for medical examiners who wish to
				be listed in the national registry established under this section and develop a
				rigorous examination for which a passing grade must be achieved to be listed in
				such national
				registry;
						.
				(b)Integration of
			 Federal medical qualification certificate and commercial driver’s
			 licenseNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall prescribe the regulations required by section 215
			 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31305
			 note).
				(c)Medical
			 examination form comparisonsNot later than 2 years after the
			 date of the enactment of this Act, the Secretary shall require by regulation
			 that—
					(1)each time a
			 medical examiner performs a medical examination to certify an applicant for a
			 commercial driver's license under section 391.43 of title 49, Code of Federal
			 Regulations, such medical examiner shall submit to the appropriate State
			 licensing agency the form for such examination required by section 391.43(f) of
			 such title (as in effect on the day before the date of the enactment of this
			 Act); and
					(2)as a condition of
			 approval of a State plan under section 31102(d) of title 49, United States Code
			 (as added by section
			 109(b)), State licensing authorities compare the forms they
			 receive pursuant to paragraph (1) with the medical examiner's certificate
			 required by section 391.43(g) of title 49, Code of Federal Regulations (as in
			 effect on the day before the date of the enactment of this Act) to determine
			 the accuracy and validity of the information contained in such forms and
			 certificates.
					(d)Additional
			 oversight of licensing authorities
					(1)In
			 generalSection 31149(c)(1) of title 49, United States Code, is
			 amended—
						(A)in subparagraph
			 (E), by striking basis; and and inserting
			 basis;;
						(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(G)each year, review
				the licensing authorities of 10 States to assess the accuracy and validity of
				physical examination reports and medical certificates submitted by certified
				medical examiners to such State licensing
				agencies.
								.
						(2)Internal
			 oversight policy
						(A)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall establish an oversight policy and process within
			 the Department of Transportation for purposes of carrying out the requirement
			 of subparagraph (G) of such section 31149(c)(1), as added by paragraph
			 (1).
						(B)Effective
			 dateThe requirement of subparagraph (G) of section 31149(c)(1)
			 of title 49, United States Code, shall take effect on the date that the
			 oversight policies and processes are established pursuant to subparagraph
			 (A).
						(e)Deadline for
			 establishment of national registry of medical examinersNot later
			 than 1 year after the date of the enactment of this Act, the Secretary shall
			 establish the national registry of medical examiners required by section
			 31149(d)(1) of title 49, United States Code.
				(f)Additional
			 function of Medical Review BoardSection 31149(a)(1) of title 49,
			 United States Code, is amended to read as follows:
					
						(1)Establishment
				and functionThe Secretary of Transportation shall establish a
				Medical Review Board with the following functions:
							(A)Providing the
				Federal Motor Carrier Safety Administration with medical advice and
				recommendations on medical standards and guidelines for the following:
								(i)The physical
				qualifications of operators of commercial motor vehicles.
								(ii)Medical examiner
				education.
								(iii)Medical
				research.
								(B)Providing the
				Secretary with advice and recommendations concerning the criteria to be used
				for evaluating medical examiners for admission to the national registry
				established under this
				section.
							.
				108.Safety
			 enforcement technology to reduce driver fatigue
				(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall prescribe
			 regulations requiring that all commercial motor vehicles used by a motor
			 carrier in interstate commerce be equipped with electronic on-board recorders
			 linked with vehicle engine functions and electronic control modules that
			 accurately record commercial driver hours of service and provide real-time
			 tracking of driver and vehicle location.
				(b)ApplicabilityThe
			 regulations prescribed under subsection (a) shall apply to all commercial motor
			 vehicles used by motor carriers in interstate commerce beginning on the date
			 that is 3 years after the date of the enactment of this Act.
				109.Commercial
			 motor vehicle safety inspection programs
				(a)In
			 generalSection 31142 of title 49, United States Code, is amended
			 by striking subsections (a) and (b) and inserting the following:
					
						(a)Annual safety
				inspection program
							(1)Program
				requiredIn order to receive a grant pursuant to section 31102 of
				this title, a State shall carry out an annual safety inspection program for
				commercial motor vehicles, including motor carriers transporting not less than
				9 and not more than 15 passengers (including a driver), that receives approval
				from the Secretary pursuant to paragraph (3).
							(2)Inspection of
				safety equipmentA commercial motor vehicle inspected under a
				program established pursuant to paragraph (1) is required to pass an inspection
				of all safety equipment required under the regulations prescribed under section
				31136 of this title.
							(3)Periodic review
				of State safety inspection programsNot less frequently than once
				every 3 years, the Secretary shall review and approve or disapprove each safety
				inspection program established pursuant to paragraph (1).
							(b)Regulations for
				inspection of vehicles and record retention
							(1)In
				generalThe Secretary shall prescribe regulations on Government
				standards for—
								(A)inspection of
				commercial motor vehicles under programs established pursuant to subsection
				(a); and
								(B)retention by
				employers of records of such an inspection.
								(2)AuthorityRegulations
				prescribed under this subsection are treated as regulations prescribed under
				section 31136 of this
				title.
							.
				(b)Condition on State
			 grantsSection 31102(d) of such title is amended to read as
			 follows:
					
						(d)Continuous
				evaluation of plans
							(1)In
				generalOn the basis of reports submitted by a State motor
				vehicle safety agency of a State with a plan approved under this section and
				the Secretary's own investigations, the Secretary shall make a continuing
				evaluation of the way the State is carrying out the plan. If the Secretary
				finds, after notice and opportunity for comment, the State plan previously
				approved is not being followed or has become inadequate to ensure enforcement
				of the regulations, standards, or orders, the Secretary shall withdraw approval
				of the plan and notify the State.
							(2)Approval of annual commercial motor vehicle
				inspection programsIf, under
				paragraph (3) of section 31142(a) of this title, the Secretary disapproves of
				an annual safety inspection program of a State established pursuant to
				paragraph (1) of such section 31142(a), the Secretary shall withdraw approval
				of the plan of such State and notify the State.
							(3)Effective date
				of plan disapprovalA State plan stops being effective under this
				subsection when notice is received by the State under this subsection.
							(4)Judicial
				reviewA State adversely affected by a withdrawal of approval
				under this subsection may seek judicial review under chapter 7 of title
				5.
							(5)Retention of
				jurisdictionNotwithstanding a withdrawal of approval under this
				subsection, the State may retain jurisdiction in administrative or judicial
				proceedings begun before the withdrawal if the issues involved are not related
				directly to the reasons for the
				withdrawal.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				110.RegulationsAny standard or regulation prescribed or
			 modified pursuant to this title shall be done in accordance with section 553 of
			 title 5, United States Code.
			IICredit for cost
			 of motorcoaches complying with federal safety requirements
			201.Credit for cost
			 of motorcoaches complying with federal safety requirements
				(a)In
			 generalSubpart D of part IV of subchapter 1 of the Internal
			 Revenue Code of 1986 (relating to business-related credits) is amended by
			 inserting after section 45P the following new section:
					
						45Q.Credit for cost
				of motorcoaches complying with federal safety requirements
							(a)In
				generalFor purposes of
				section 38, the qualified motorcoach safety credit determined under this
				subsection for any taxable year is an amount equal to 10 percent of the
				aggregate amount paid or incurred by the taxpayer during the taxable year
				for—
								(1)qualified new
				motorcoaches, and
								(2)such improvements
				to any in-service motorcoach which is used by the taxpayer as are necessary for
				such motorcoach to satisfy the requirements prescribed under section 102 of the
				Motorcoach Enhanced Safety Act of
				2008.
								(b)LimitationThe
				credit determined under subsection (a) with respect to any motorcoach shall not
				exceed $45,000.
							(c)Qualified new
				and in-service motorcoachesFor purposes of this section—
								(1)Qualified new
				motorcoachThe term
				qualified new motorcoach means any motorcoach—
									(A)the original use of which commences with
				the taxpayer,
									(B)which is acquired
				for use or lease by the taxpayer and not for resale,
									(C)which is property
				of a character subject to an allowance for depreciation,
									(D)which is made by a
				manufacturer,
									(E)which is
				manufactured after the specified effective date, and
									(F)which meets the requirements prescribed
				under section 102 of the Motorcoach Enhanced
				Safety Act of 2008.
									(2)In-service
				motorcoachThe term
				‘in-service motorcoach’ means any motorcoach—
									(A)which is property of a character subject to
				an allowance for depreciation, and
									(B)which is manufactured on or before the
				specified effective date.
									(d)Other
				definitions and special rulesFor purposes of this section—
								(1)MotorcoachThe term motorcoach means any
				vehicle to which the requirements prescribed under section 102 of the
				Motorcoach Enhanced Safety Act of
				2008 apply, or would apply if such vehicle were manufactured
				after the specified effective date.
								(2)Specified
				effective dateThe term
				specified effective date means the effective date of the
				regulation prescribed under section 102(a)(1) of the
				Motorcoach Enhanced Safety Act of
				2008.
								(3)Basis
				reductionThe basis of any
				property for which a credit is determined under subsection (a) shall be reduced
				by the amount of the credit so determined.
								(4)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit determined under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
								(5)Property used
				outside United States, etc., not qualifiedNo credit shall be determined under
				subsection (a) with respect to—
									(A)the portion of the
				cost of any property taken into account under section 179, or
									(B)any property
				referred to in section 50(b).
									(6)Election not to
				take creditNo credit shall
				be determined under subsection (a) for any vehicle if the taxpayer elects to
				not have this section apply to such vehicle.
								(e)TerminationNo credit shall be determined under this
				subsection for any taxable year ending after December 31,
				2026.
							.
				(b)Denial of double
			 benefitSection 280C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(g)Credit for cost
				of motorcoaches complying with federal safety requirementsNo deduction shall be allowed for that
				portion of the expenses otherwise allowable as a deduction for the taxable year
				which is equal to the amount of the credit determined for the taxable year
				under section
				45O(a).
						.
				(c)Conforming
			 amendments
					(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (32), by striking the period at the end of paragraph (33)
			 and inserting , plus, and by adding at the end the
			 following:
						
							(34)the qualified motorcoach safety credit
				determined under section
				45Q(a).
							.
					(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(37)to the extent provided in section
				45Q(d)(3).
							.
					(3)Section 6501(m) of such Code is amended by
			 inserting 45Q(d)(6), after 45H(g),.
					(4)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 45P the following new item:
						
							
								Sec. 45Q. Credit for cost of motorcoaches
				complying with Federal safety
				requirements.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2008.
				IIIOther
			 provisions
			301.Department of
			 Transportation grants
				(a)In
			 generalThe Secretary of
			 Transportation shall develop and administer supplemental grants, not to exceed
			 $20,000, for operators of motorcoaches in order to assist with the cost of
			 retrofitting motorcoaches in order to comply with the Federal motor vehicle
			 safety standards prescribed under section 102 of the
			 Motorcoach Enhanced Safety Act of
			 2008.
				(b)EligibilityTo
			 be eligible for a grant established under subsection (a), a motorcoach operator
			 shall—
					(1)have a fleet of not
			 more than 25 motor­coaches;
					(2)have total annual
			 revenue of less than $5,000,000; and
					(3)demonstrate to the
			 Secretary that—
						(A)the operator has
			 been in business as an over-the-road motorcoach operator for not less than 3
			 consecutive years; and
						(B)that the operator
			 was unable to recover, through allowed tax credits established under section
			 201 in a consecutive 2 year period, the full cost of retrofitting motorcoaches
			 in order to comply with the applicable Federal motor vehicle safety
			 standards.
						(c)Grant
			 requirementsA grant under this section shall be subject to all
			 of the terms and condition applicable to subrecipients who provide intercity
			 bus transportation under section 5311(f) of title 49, United States Code, and
			 such other terms and conditions as the Secretary may prescribe.
				302.Small business
			 administration loans and loan guaranteesSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding at the end the following:
				
					(34)MotorcoachesIn carrying out this subsection with
				respect to the over-the-road motorcoach industry, the following shall
				apply:
						(A)The Administrator
				shall adopt underwriting criteria specific to that industry.
						(B)The Administrator
				shall make available the assistance under this subsection to members of that
				industry to facilitate retrofitting of motorcoaches for occupant
				protection.
						(C)Multiple
				motorcoaches shall be treated as a single source of collateral.
						(D)A member of that
				industry who owns a single motorcoach shall be treated as eligible for such
				assistance, without regard to whether the member otherwise meets the applicable
				size standard for eligibility.
						(E)The Administrator
				shall provide any applicant who is a member of that industry with counseling
				and advice regarding the other assistance programs of the Administration that
				may be available to members of that
				industry.
						.
			
